Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on November 16, 2022, in which claims 1-5 are currently amended. Claims 6-12 are canceled. Claims 13-17 are newly added.  Claims 1-5 and 13-17 are currently pending.

Response to Arguments
The rejections to claims 1-5 under 35 U.S.C. § 112(b) are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1-5 under 35 U.S.C. 101 based on amendment have been considered and are persuasive. The rejections to claims 1-5 under 35 U.S.C. § 101 are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1-5 under 35 U.S.C. 103 based on amendment have been considered, however, have not been deemed persuasive.
With respect to Applicant's arguments that the combination of Pasca and Pechanek does not teach using the "absolute value of an input value" as an exponent in the exponent arithmetic operation circuit, Examiner notes that the claimed limitation does not necessarily limit the claims to this interpretation.  The amended claim language reads "using a value obtained from an absolute value of an input value that is input to the arithmetic operation circuit as an exponent in the exponent arithmetic" which is substantially broader.  Examiner notes that Pasca teaches ([¶0045] "the select signal may indicate whether the input x is positive or negative and whether the input x is in the positive saturation interval 107 or the negative saturation interval 109. For example, in embodiments with a positive input cut-off 106 of 16 and a negative input cut-off 110 value of -16, the select signal may include a value indicating whether expX is greater than or equal to 4 (e.g., expX>=4), which may indicate whether the value of x is greater than or equal to 16 (e.g., 24=16), as the absolute value of the mantissa of x is greater than or equal to 1 and less than 2.") where the mantissa of x is used to determine whether or not the absolute value of the mantissa of x is above or below a threshold and is interpreted as synonymous with using a value obtained from an absolute value of an input value that is input into the arithmetic operation circuit in the exponent arithmetic operation.  Pasca explicitly teaches that x is input into the circuit as an exponent.  
With respect to Applicant's arguments that the combination of Pasca and Pechanek does not teach an adder and divider circuit, Examiner respectfully disagrees.  Pasca teaches ([¶0162] "Clause B12. The hardware implemented method of clause B11, comprising dividing the first interval into a number of sub-intervals, wherein the piecewise polynomial function comprises a polynomial function for each sub-interval." hardware implemented method of dividing a first interval into a number of sub-intervals interpreted as synonymous with a divider circuit.) Examiner notes that explicit operation of a divider circuit is only provided in ¶0040 of the published instant specification for a particular embodiment of the invention and paragraph 0141 of the published instant specification explicitly states "While certain embodiments have been described, these embodiments have been presented by way of example only, and are not intended to limit the scope of the inventions.".  With respect to the adder Pasca teaches ([¶0054] "performing the multiplication and addition operations at the multiply-add block 212" Multiply-add block 212 interpreted as synonymous with adder.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 and 13-17 are rejected under U.S.C. §103 as being unpatentable over the combination of Pasca (US20190042924A1) and in view of Pechanek (US5613044A).

	 Regarding claim 1, Pasca teaches An arithmetic operation system comprising: a neural network layer including an arithmetic operation circuit that performs an arithmetic operation of a sigmoid function, the arithmetic operation circuit comprising:([Abstract] "The present disclosure relates generally to techniques for enhancing recurrent neural networks (RNNs) implemented on an integrated circuit. In particular, approximations of activation functions used in an RNN, such as sigmoid and hyperbolic tangent")
	a power and square root extraction arithmetic operator circuit configured to perform an exponent arithmetic operation([¶0045] "The sigmoid approximation circuit 200 may further include a multiplexer")
	and using a value obtained from an absolute value of an input value that is input to the arithmetic operation circuit as an exponent in the exponent arithmetic operation  and output a first calculation result of the exponent arithmetic operation;([¶0045] "the select signal may indicate whether the input x is positive or negative and whether the input x is in the positive saturation interval 107 or the negative saturation interval 109. For example, in embodiments with a positive input cut-off 106 of 16 and a negative input cut-off 110 value of −16, the select signal may include a value indicating whether expX is greater than or equal to 4 (e.g., expX>=4), which may indicate whether the value of x is greater than or equal to 16 (e.g., 24=16), as the absolute value of the mantissa of x is greater than or equal to 1 and less than 2." Mantissa of x used to determine whether or not the absolute value of the mantissa of x is above or below a threshold is interpreted as synonymous with using a value obtained from an absolute value of an input value that is input into the arithmetic operation circuit in the exponent arithmetic operation.  Pasca explicitly teaches that x is input into the circuit.)
	an adder and divider circuit configured to perform addition and division using the first calculation result and output a second calculation result of the addition and division;([¶0162] "Clause B12. The hardware implemented method of clause B11, comprising dividing the first interval into a number of sub-intervals, wherein the piecewise polynomial function comprises a polynomial function for each sub-interval." [¶0054] "performing the multiplication and addition operations at the multiply-add block 212" hardware implemented method of dividing a first interval into a number of sub-intervals interpreted as synonymous with a divider circuit. Multiply-add block 212 interpreted as synonymous with adder.)
	and a subtractor circuit configured to subtract the second calculation result from 1 and output the subtracted value as a third calculation result;([¶0040] " A subtractor 210 may output the shift value as a result of the operation 130−expX, or the exponent of x (expX) subtracted from 130 (e.g., a bias value (127)+3)" Subtractor interpreted as second circuit.)
	and a multiplexer configured to output the second calculation result when the input value is a negative number ([¶0042] " regardless of a sign of the input x, the first multiply-add block 212A may receive the exponent of x, the mantissa of x, and a negative sign as an input (e.g., 1&expX&fracX). That is, the first multiply-add block 212A may receive −x (e.g., negX), as the piecewise polynomial functions may be used to compute the value of the sigmoid function in the negative interval 114" [¶0045] " The sigmoid approximation circuit 200 may further include a multiplexer (mux) 216 configured to receive the values of P, 1−P, 1, and 0 (e.g., approximations of the sigmoid function in the negative interval 114, the positive interval 116, the positive saturation interval 107, and the negative saturation interval 109, respectively)...As such, a select signal value 10 may represent a value of x that is negative and has an exponent less than 4 (e.g., a value of x in the negative interval 114)")
	and output the third calculation result when the input value is a positive number.([¶0045] " a select signal value 00 may represent a value of x that is positive and has an exponent less than 4 (e.g., a value of x in the positive interval 116)").
	While Pasca explicitly teaches approximating a sigmoid function and therefore it would be mathematically implicit to perform an exponent arithmetic operation using a Napier’s constant e as a base, Pasca does not explicitly teach a first circuit configured to perform an exponent arithmetic operation using a Napier's constant e as a base.

	Pechanek, in the same field of endeavor, teaches a first circuit configured to perform an exponent arithmetic operation using a Napier's constant e as a base([Col. 6 l. 6-20] See Eqn. 2. "The neuron activation function F(z) is set equal to a sigmoid function whose form, for example, is: Where: e=Natural Log (2.71828. . .)" Pechanek shows the relationship between Napiers constant and e and its application to the sigmoid function.).

	Pasca and Pechanek are both directed towards hardware for processing neural network calculations, including specifically sigmoid activation functions.  Therefore, Pasca and Pechanek are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Pasca with the teachings of Pechanek by using the sigmoid activation function of Pechanek in the system described in Pasca.  While it would be obvious to one of ordinary skill in the art that a sigmoid function uses Eulers number/Napiers constant as a base in the denominator, this is reinforced by Pechanek.  This motivation for combination also applies to the remaining claims which depend on this combination.

	 Regarding claim 2, the combination of Pasca, and Pechanek teaches The arithmetic operation system according to claim 1, wherein the multiplexer is configured to receive the second calculation result at a first input terminal, the third calculation result at a second input terminal, and output one of the received second calculation result and the received third calculation result based on a selection signal received at a third input terminal(Pasca [¶0045] "The sigmoid approximation circuit 200 may further include a multiplexer (mux) 216 configured to receive the values of P, 1−P, 1, and 0 (e.g., approximations of the sigmoid function in the negative interval 114, the positive interval 116, the positive saturation interval 107, and the negative saturation interval 109, respectively)...the mux 216 may receive a select signal to select an approximation of an output of the sigmoid function for that value of x" P interpreted as synonymous with second calculation result received at a first input terminal.  1-P interpreted as synonymous with third calculation result received at a second input terminal (from the subtractor) and).
	
	 Regarding claim 3, the combination of Pasca, and Pechanek teaches The arithmetic operation system according to claim 2, wherein the multiplexer outputs the received second calculation result when the selection signal indicates that the input value is a negative number, and(Pasca [¶0042] " regardless of a sign of the input x, the first multiply-add block 212A may receive the exponent of x, the mantissa of x, and a negative sign as an input (e.g., 1&expX&fracX). That is, the first multiply-add block 212A may receive −x (e.g., negX), as the piecewise polynomial functions may be used to compute the value of the sigmoid function in the negative interval 114" [¶0045] " The sigmoid approximation circuit 200 may further include a multiplexer (mux) 216 configured to receive the values of P, 1−P, 1, and 0 (e.g., approximations of the sigmoid function in the negative interval 114, the positive interval 116, the positive saturation interval 107, and the negative saturation interval 109, respectively)...As such, a select signal value 10 may represent a value of x that is negative and has an exponent less than 4 (e.g., a value of x in the negative interval 114)")
	the outputs the third calculation result when the selection signal indicates that the input value is a positive number.(Pasca [¶0045] " a select signal value 00 may represent a value of x that is positive and has an exponent less than 4 (e.g., a value of x in the positive interval 116)").
	
	 Regarding claim 4, the combination of Pasca, and Pechanek teaches The arithmetic operation system according to claim 3, further comprising: a second multiplexer configured to output 1 as an output result of the sigmoid function when the input value is equal to or greater than a first value.(Pasca [¶0045] "The sigmoid approximation circuit 200 may further include a multiplexer (mux) 216 configured to receive the values of P, 1−P, 1, and 0 (e.g., approximations of the sigmoid function in the negative interval 114, the positive interval 116, the positive saturation interval 107, and the negative saturation interval 109, respectively)... the select signal may indicate whether the input x is positive or negative and whether the input x is in the positive saturation interval 107 or the negative saturation interval 109. For example, in embodiments with a positive input cut-off 106 of 16 and a negative input cut-off 110 value of −16, the select signal may include a value indicating whether expX is greater than or equal to 4 (e.g., expX>=4), which may indicate whether the value of x is greater than or equal to 16 (e.g., 24=16)" Pasca explicitly teaches when x is greater than or equal to 4 and positive that 1 is output. See also FIG. 5.).
	
	 Regarding claim 5, the combination of Pasca, and Pechanek teaches The arithmetic operation system according to claim 4, further comprising: third multiplexer configured to output 0 as an output result of the sigmoid function when the input value is equal to or less than a second value.(Pasca [¶0048] "the approximations discussed above may be implemented according to a first half-precision sigmoid approximation circuit 300...the first half-precision sigmoid approximation circuit 300 may include a mux 216 configured to receive the approximation of the sigmoid function in the second positive interval 254 (e.g., 1−(C1*x+C0)), the approximation of the sigmoid function in the second negative interval 256 (e.g., C1*x+C0), the approximation of the sigmoid function in the second positive saturation interval 252 (e.g., 1), and the approximation of the sigmoid function in the second negative saturation interval 258 (e.g., 0)"  See also FIG. 7.  Half-precision sigmoid approximation circuit mux interpreted as synonymous with fifth circuit.).
		Regarding claims 13-17, claims 13-17 are substantially similar to claims 1-5.  Therefore, the rejections applied to claims 1-5 also apply to claims 13-17.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SB/Examiner, Art Unit 2124     


                                                                                                                                                                                                   /MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124